Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Newly submitted claims 27 and 28 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
On 23 October 2017, applicant elected group I, which included claims 3 and 18, drawn to the special technical feature of there being multiple points of inflection.
New claims 27 and 28 are drawn to the special technical feature of cutting metal.
There is a search an examination burden to examine both groups.  Claims 27 and 28 would require additional text searching for metal cutting, which would then lead to diverse examinations procedures.
Since applicant has received an action on the merits for the originally elected invention, claims 27 and 28 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claims 1,3,18 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 1 and 20 is the phrase “at least one cutting insert forming at least one cutting element, the at least one cutting element being arranged to perform the cutting over a width greater than that of the guide”.   There are two problems with this phrase: 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,3,18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mai (DE202004007148) in view of Chase (1,695,364) and Morgan (1,783,443).
Mai shows a cutting device and method with most of the recited limitations, including;
A guide (1) following a trajectory in a first plane,
An endless chain (5-7) having at least one cutting element (8) in a second plane parallel to the first plane.  The cutting element extends in, and performs a cutting action in a direction normal to both planes.
“designed as required by the shape of the area to be cut”.
	Examiner takes Official Notice that it is old and well known for flexible, endless cutters to have two inflection points and two concave sections facing opposite each other.  Applicant has not challenges this taking of Official Notice, and thus it is now considered to be admitted prior art as per MPEP 2144.03C.   An example of this is Chase, who has one concave section facing down (in the middle of figure 1) and two concave sections facing up (just left and right of the middle in figure 1).  Additional examples can be provided if challenged.  It would have been obvious to one of ordinary skill to have modified Mai’s guide shape by providing at least one concave section facing a first way and two concave sections facing an opposite way, as taught by Chase and others, since it is known to be desirous to cut shapes like this.  With this configuration, their would be two inflection points.
	Mai’s cutting element lacks a cutting insert, and the cutting elements are not, together, wider than the guide.  Examiner takes Official Notice that it is old and well known for guided chains of this type to have inserts, and for these inserts, together, to be wider than the guide.  Applicant has not challenges this taking of Official Notice, and thus it is now considered to be admitted prior art as per MPEP 2144.03C.   An example of this is Morgan, who shows in figure 32 some cutting inserts (347) on a lateral blank (upper part of 343) .  Morgan shows in figures 1 and 6 the same type of curve cutting as Mai.  Additional examples can be provided if challenged.  It would have been obvious to 
	In regard to claim 20, Mai does not state what material is being cut.  Examiner takes Official Notice that it is well known to employ tools such as this to cut composite material.  Applicant has not challenges this taking of Official Notice, and thus it is now considered to be admitted prior art as per MPEP 2144.03C.  For example, Chase is cutting granite, which is a composite of several different minerals.  Morgan is cutting the earth, which is a composite of many things.  Additional examples can be provided if challenged.  It would have been obvious to one of ordinary skill to have employed Mai’s modified tool to cut a composite material, as taught by Chase, Morgan and others, in order to shape the composite material as desired.

Applicant's arguments have been fully considered but they are not persuasive.
Applicant’s amendments have overcome the first two rejections under 35 USC 112b, but Applicant has not addressed the third rejection, involving the one insert cutting a kerf wider than the guide (an impossibility, given that one insert projects to only one side of the guide).  Examiner recommends claiming two inserts, if there is support for it in the spec.  The drawings would have to be modified.  Care should be taken not to introduce new matter.
Applicant argues that the Mai reference does not have the requisite planes.  Examiner notes the use of the phrase “extends in a plane”, and comments that all 

    PNG
    media_image1.png
    717
    857
    media_image1.png
    Greyscale

To overcome this rejection, Applicant will need to amend the claims to recite more structure of the cutting insert and cutting element.  Please feel free to call to float possible claim amendments.
	On pages 7 and 8 of the remarks, Applicant notes the features that Chase is missing.  Examiner does not argue these points.  Chase was only relied up to teach the inflection points.  Applicant’s argument that Mai cannot be modified with rollers is moot, 
	Applicant argues that Morgan teaches a tool similar to Cartlidge.  To clarify, Examiner is relying on Morgan’s tool of figures 1 and 6, which shows a curving guide (86) similar to Mai’s curving guide.  The figure that Applicant has clipped into the remarks is not the figure that Examiner is relying upon.  Examiner only cited figure 32 to show the details of the cutting inserts, but these inserts can be used with all embodiments, including figures 1 and 6.  Examiner notes the chain itself is different in figure 1 than it is in figure 30, but the inserts are effectively the same.
	On pages 11-12, Applicant argues that Morgan’s elements 347 are not cutting inserts.  Examiner disagrees.  They are clearly cutting inserts.  Perhaps Applicant meant this argument to merely be an extension of the 1st & 2nd plane argument, but this argument has been addressed above.
On page 13 of the remarks, Applicant notes the features that Morgan is missing.  Examiner does not argue these points, except to again note that Applicant is referencing an embodiment in Morgan that Examiner is not relying on.  Morgan was only relied up to teach the blank and inserts and how this results in a kerf wider than the guide.
Again, if Applicant would like any feedback on proposed amendments, please feel free to call the Examiner any time.  Non-elected subject matter may be brought into the independent claims, so long as no two-way distinction is created between examined claims.  

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kenneth E Peterson whose telephone number is (571)272-4512. The examiner can normally be reached Monday-Thursday, 7:30AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH E PETERSON/Primary Examiner, Art Unit 3724